In re Broussard M.D., Emile et al.; Emile D. Broussard, A Professional Medical Corporation; Young Eye Clinic, A Professional Medical Corporation; — Defendants); Applying For Supervisory and/or Remedial Writs, Parish of Vermilion, 15th Judicial District Court Div. E, No. 93129; to the Court of Appeal, Third Circuit, No. CW 12-00617.
Granted in part. In the absence of any indication defendants’ writ application was frivolous, the court of appeal, erred in awarding plaintiff attorney fees. See Hampton v. Greenfield, 618 So.2d 859 (La.1993). Accordingly, the award of attorney fees is reversed. In all other respects, the application is denied.